Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/22/2021 has been entered.

Response to Arguments
Applicant’s arguments, filed on 12/22/2021, have been fully considered but they are moot in view of new ground(s).

Claim Objections
Claims 33, 39, 45, and 51 are objected to because of the following:  
Claim 1 recites “a downlink control region in a slot” and “the data region comprises at least two transmission time intervals (TTis).” However the claim fails to define “a slot” and “transmission time intervals (TTis)”, and thus the claim’s language is 
The claims have been interpreted and rejected in view of these ambiguities. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 33-36, 39-42, 45-48, and 51-54  are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 20200260527) in view of Kim et al. (US 20170331547).

Regarding claim 33, Xiong discloses a method for wireless communication, comprising:
receiving a downlink control region in a slot (as used herein, the term ‘slot’ may be used for ‘subframe’, or ‘transmission time interval (TTI)’ can be used for ‘frame’ or ‘frame duration’. FIG. 8 illustrates a self-contained TDD subframe that can include five fields with field 800 used for the xPDCCH; [0035, 0049]), 
wherein the slot further comprises a data region and an uplink control region (Field 801 can be used for a first xPDSCH, field 802 can be used for a second xPDSCH. field 804 can be used for the xPUCCH; [0049]); 
receiving a first data unit in a first TTI of the data region (first xPDSCH; [0049]);
receiving a second data unit (second xPDSCH; [0049]); and
separately acknowledging receipt of the first and second data units, wherein the first data unit is acknowledged in the uplink control region of the slot (HARQ-ACK for xPDSCH 801 can be transmitted on field 804 on the xPUCCH channel.  HARQ-ACK associated with xPDSCH 802 can be transmitted on xPUCCH 807 in a next TTI; [0050-0051]); and
wherein the separately acknowledging comprises: transmitting acknowledgments/negative acknowledgments (ACKs/NACKs) for the first and second data units in different slots (HARQ-ACK for xPDSCH 801 can be transmitted on field 804 on the xPUCCH channel.  HARQ-ACK associated with xPDSCH 802 can be transmitted on xPUCCH 807 in a next TTI; [0050-0051]).
Xiong does not expressly disclose that the data region comprises at least two transmission time intervals (TTis); and receiving a second data unit in a second TTI of the data region.
In an analogous art, Kim discloses that the data region comprises at least two transmission time intervals (TTis); and receiving a second data unit in a second TTI of the data region (Fig. 8, short TTIs and sPDSCHs; [0073]).


Regarding claim 34, the combination of Xiong and Kim, particularly Xiong discloses wherein the first and second data units in the slot correspond to a first and second hybrid automatic repeat request (HARQ) process, respectively (HARQ-ACK for xPDSCH 801 can be transmitted on field 804 on the xPUCCH channel.  HARQ-ACK associated with xPDSCH 802 can be transmitted on xPUCCH 807 in a next TTI; [0050-0051]).

Regarding claim 35, the combination of Xiong and Kim, particularly Xiong discloses wherein the first data unit is scheduled via the downlink control region of the slot (FIG. 3, an enhanced downlink (DL) self-contained time division duplex (TDD) subframe 300 is depicted. That is, FIG. 3 illustrates a self-contained TDD subframe structure in the DL. In particular, the xPDSCH can be scheduled by an extended physical downlink control channel (xPDCCH) and can be transmitted immediately after the xPDCCH; [0038]).

Regarding claim 36, the combination of Xiong and Kim, particularly Xiong discloses wherein the second data unit is scheduled by another slot that is different from (FIG. 10 illustrates one example of cross-subframe scheduling for aggregated TDD subframes. In this example, for UE #1, the xPDCCH and associated xPDCCH can be transmitted in the same subframe #1, while for UE #2, cross subframe scheduling can be applied (e.g., scheduling xPDSCH using both subrame #2 and subframe #3); [0058]).

Regarding claim 39, the claim is interpreted and rejected for the reasons cited in claim 33.
Regarding claim 40, the claim is interpreted and rejected for the reasons cited in claim 34.
Regarding claim 41, the claim is interpreted and rejected for the reasons cited in claim 35.
Regarding claim 42, the claim is interpreted and rejected for the reasons cited in claim 36.
Regarding claim 45, the claim is interpreted and rejected for the reasons cited in claim 33.
Regarding claim 46, the claim is interpreted and rejected for the reasons cited in claim 34.
Regarding claim 47, the claim is interpreted and rejected for the reasons cited in claim 35.
Regarding claim 48, the claim is interpreted and rejected for the reasons cited in claim 36.

Regarding claim 52, the claim is interpreted and rejected for the reasons cited in claim 34.
Regarding claim 53, the claim is interpreted and rejected for the reasons cited in claim 35.
Regarding claim 54, the claim is interpreted and rejected for the reasons cited in claim 36.

Claims 37, 38, 43, 44, 49, 50, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Kim and in view of Pan et al. (US 20150245329).

Regarding claim 37, the combination of Xiong and Kim does not expressly disclose receiving, in a first portion of the downlink control region, an indication of a second portion of the downlink control region.
In an analogous art, Pan discloses receiving, in a first portion of the downlink control region, an indication of a second portion of the downlink control region (PDCCH_1 may contain partial control information, such as location information of PDCCH_2. In turn, PDCCH_2 may contain partial control information, such as the location information of PDCCH_3, and so on. The WTRU 110 may then decode the first PDCCH (e.g., PDCCH_1), obtain the location of second PDCCH (e.g., PDCCH_2) which is coupled to the first PDCCH (e.g., PDCCH_1). From decoding the second PDCCH, the WTRU 110 may obtain the location of the third PDCCH (e.g., PDCCH_3. The WTRU 110 may then proceed to decode any remaining PDCCHs in a similar fashion based on their order and relationship of linking; [0066]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to incorporate the features taught by Pan into the system of Xiong and Kim in order to reduce the blind decoding complexity for a separate coding of PDCCHs by coupling the locations of PDCCHs to each other (Pan; [0050]).

Regarding claim 38, the combination of Xiong, Pan, and Kim, particularly Xiong discloses wherein the second portion of the downlink control region schedules the second data unit (in FIG. 7, for example, the xPDDCH can be used to schedule the xPDSCH in the same subframe and in FIG. 9, the xPDCCH can be used to schedule the xPDSCH in a next subframe; [0052]).

Regarding claim 43, the claim is interpreted and rejected for the reasons cited in claim 37.
Regarding claim 44, the claim is interpreted and rejected for the reasons cited in claim 38.
Regarding claim 49, the claim is interpreted and rejected for the reasons cited in claim 37.

Regarding claim 55, the claim is interpreted and rejected for the reasons cited in claim 37.
Regarding claim 56, the claim is interpreted and rejected for the reasons cited in claim 38.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Pelletier et al. (US 20180123769), “DOWNLINK CONTROL SIGNALING.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413